Citation Nr: 1739087	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to service connection for bilateral retinopathy, to include as due to in-service herbicide exposure and/or secondary to service-connected diabetes mellitus, type II.

2.   Entitlement to service connection for an eye condition other than retinopathy, to include as due to in-service herbicide exposure and/or secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for a bilateral foot condition, to include as due to in-service herbicide exposure and/or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Board notes that additional evidence has been added to the claims file since the May 2014 issuance of the statement of the case (SOC). However, as the Veteran's substantive appeal was received after February 2, 2013, no waiver of initial AOJ consideration of the evidence is necessary. The Board notes that to the extent VA has associated new medical records with the Veteran's claims file, those records are cumulative and thus no waiver is necessary.

The issue of entitlement to service connection for an eye condition other than retinopathy, to include as associated with herbicide exposure and secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The evidence of record is in equipoise as to whether the Veteran has a diagnosis 
of bilateral diabetic retinopathy.

2.   The Veteran does not have a currently diagnosed bilateral foot disorder.



CONCLUSIONS OF LAW

1.   Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral diabetic retinopathy have been met on a secondary basis. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.   The criteria for entitlement to service connection for a bilateral foot disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that neither the Veteran nor his representative has raised any issues with VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service. 38 C.F.R. § 3.307(a)(6). This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309. 

Here, the Board notes that the Veteran's in-country service in Vietnam from October 1965 to October 1966 has been corroborated and thus, it is presumed that the Veteran was exposed to herbicides. By a March 2012 rating decision, the Veteran was granted service-connected for diabetes mellitus, type II, based on this presumption. He now seeks entitlement to service connection for a bilateral eye and foot disorder as secondary to his service-connected diabetes mellitus or associated with exposure to herbicides.

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Retinopathy

As discussed above, the Veteran has in-country service in Vietnam and now seeks entitlement to service connection for bilateral retinopathy.   He has been service-connected for diabetes mellitus, and the Veteran claims his retinopathy was caused by diabetes.  The key question at issue is whether the Veteran indeed has diabetic retinopathy.  

Here, the evidence is in equipoise as to whether the Veteran has a current diagnosis of diabetic retinopathy. Specifically, on VA examination in December 2013, the examiner recognized that the Veteran's private physician had diagnosed him with diabetic retinopathy, but opined that the Veteran's OCT retinal scan did not show any evidence of diabetic retinopathy.  Later private treatment records from September 2014 indicate that the Veteran was given a dilated retinal eye examination and OCT testing, and background diabetic retinopathy was found in both eyes.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of background diabetic retinopathy.

As the Veteran is already service-connected for diabetes, and the September 2014 VA examiner found that the Veteran had background diabetic retinopathy the Board finds that service-connected is warranted on a secondary basis.

The Board will discuss the Veteran's other diagnosed eye conditions in the remand portion of the decision below.

Bilateral Foot Disorder

The Veteran additionally seeks entitlement to service connection for a bilateral foot disorder, either as related to in-service exposure to herbicide agents, or as secondary to his service-connected diabetes.

As discussed below, the Veteran's service-connection claim for a bilateral foot disability must be denied, as the evidence fails to show that he has a current bilateral foot disability.

The Veteran has competently and credibly asserted that he experiences pain, burning and tingling in both feet.  He has also noted he has had ingrown toenails, and has been prescribed diabetic socks and shoes and instructions on how to cut his nails.  

Review of the medical evidence demonstrates that the symptoms of tingling, pain and burning in the feet have been medically ascribed to his service-connected bilateral lower extremity diabetic peripheral neuropathy.  See, e.g., the December 2013 VA examiner's report (noting that numbness of both lower extremities, and burning sensations of the feet were symptoms of diabetic peripheral neuropathy); see also an October 6, 2015 VA Occupational Therapy Consult (identifying the need for a shower chair due to neuropathy of both of his feet).  Indeed, at no time has any examination identified the presence of an independent foot disability that has not already been service-connected.  See a June 16, 2015 and June 15, 2016 VA Primary Care Nursing Notes (indicating that a diabetic foot exam took place, with normal visual inspection, normal pedal pulses, and normal monofilament testing).  Although the Veteran has noted having ingrown toenails, the Veteran's feet have been examined, and no physician has identified a stand-alone toenail or foot disability for which service-connected may be warranted.  

The Board recognizes the Veteran's contention that he has been directed to wear diabetic socks and shoes by the VAMC Alexandria, and that such is demonstrative of a current diabetes-related foot disability.  The Veteran has acknowledged that these treatments were recommended as a preventative measure, and the medical evidence demonstrates that this is true.  See a June 16, 2015 VA Education Note (noting that the Veteran was advised to take good care of his feet to prevent diabetes-related infections).  While the Veteran may be at risk for having a bilateral diabetes-related foot disability, it does not follow that simply because he has been advised to take preventative measures such as wearing certain shoes and socks, and cutting his toenails that he has a current foot disability.

In the absence of a current disability, there can be no valid claim for service connection, either on a direct or secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). The Veteran has not submitted any medical evidence that shows he has a diagnosed foot disability other than peripheral lower extremity diabetic neuropathy, for which he is already service-connected.  Indeed, the Veteran's competent and credible complaints of foot pain, burning, and tingling have been ascribed to his diabetic neuropathy.  

Thus, because there is no diagnosis of a disability related to the feet , service connection cannot be granted. Brammer v. Derwinski, 3 Vet. App. 223 (1992). Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral retinopathy as secondary to diabetes mellitus, type II, is granted.

Entitlement to service connection for a bilateral foot disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although the Board has awarded service-connection for bilateral diabetic retinopathy, the issue of whether service connection may be awarded for any other diagnosed eye disability remains in appellate status.

As previously noted, the Veteran was afforded a VA examination for his eyes in December 2013. The examiner noted diagnoses of amblyopia of the right eye and macular degeneration. The examiner additionally noted that the Veteran underwent bilateral cataract surgery and corneal refractive surgery during the appeal period. He further noted that the Veteran was being treated for Fuch's corneal dystrophy with muro eye drops for the corneal edema. With regard to the Veteran's mildly decreased vision, the examiner opined that it was due to congenital amblyopia of the right eye and mild macular degeneration of both eyes. 

Here, the examiner did not assess whether the Veteran's disabilities are due to service, to include exposure to herbicides, or aggravated by his service-connected diabetes mellitus. 



Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination of his eyes to assess the nature and etiology of his disabilities.  The examiner should note that during the appeal, the Veteran had diagnoses of: (1) amployopia of the right eye; (2) macular degeneration; (3) cataracts; (4) corneal edema and (5) corneal dystrophy.  Service-connection for diabetic retinopathy has been awarded in this decision.  For each eye disability diagnosed, and any other diagnosis made upon examination (other than diabetic retinopathy), the examiner is asked to address each of the following:

(a) For each diagnosis other than diabetic retinopathy, the examiner should state whether such condition is congenital in nature.  If so, please discuss whether such is more properly classified as a congenital disease or a congenital defect. For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" whereas the latter is "capable of improving or deteriorating." Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VAOPGCPREC 82-90 (July 18, 1990).

(b) If any eye disability is considered to be either a congenital disease or an acquired disease, please answer the following:

i. Did the disease clearly and unmistakably (i.e., by a showing of obvious and manifest evidence) preexist the Veteran's active service?

ii. If the answer to the above question is "YES," 
then is it also clear and unmistakable (obvious and manifest) that such a disease was NOT aggravated beyond its normal progression during the Veteran's active service?

iii. If the answer to either question (i) or (ii) is "NO," then assume as true that the disability did not pre-exist service. With this understanding, is it at least as likely as not (50 percent or greater probability) that the Veteran's disability, congenital or acquired, had its onset in, or is otherwise related to his period of active duty service, to specifically include in-service exposure to herbicides? 

(c) Notwithstanding the answers to the questions in (b) above, is it at least as likely as not (50 percent or greater probability) that the Veteran has a congenital or acquired eye disease that was either caused or aggravated beyond its natural progression by his service-connected diabetes mellitus, type II?  

(d) If any eye disability is considered to be a congenital defect, please discuss whether such a defect was as likely as not (50 percent probability or greater) subject to a superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital or developmental defect.  If so, is it as likely as not that any additional disability was caused or aggravated by this superimposed disease or injury?

A complete rationale must be provided for all opinions provided. 

2.   After the development has been completed, readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


